United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Ashland, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael Welsh, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0898
Issued: August 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 17, 2017 appellant, through his representative, filed a timely appeal from a
January 27, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than one
percent permanent impairment of his right upper extremity for which he previously received a
schedule award.
FACTUAL HISTORY
On April 2, 2014 appellant, then a 38-year-old lieutenant, filed a traumatic injury claim
(Form CA-1) alleging that on March 25, 2014 he injured both shoulders, his back, and neck
while participating in required annual firearms training.
On May 22, 2014 OWCP accepted appellant’s claim for biceps tendinitis in the left
shoulder and impingement with bursitis-tendinitis in the right shoulder.
Appellant filed a schedule award claim (Form CA-7) on February 3, 2015. By decision
dated April 24, 2015, OWCP granted him a schedule award for 12 percent permanent
impairment of his left upper extremity.
On August 4, 2015 appellant filed a claim for an additional schedule award (Form CA-7).
In support of that claim, he submitted a May 8, 2015 disability impairment rating for his right
arm from Robert J. Hammond, an occupational therapist.
In a letter dated August 17, 2015, OWCP requested a report from appellant’s attending
physician, Dr. Joseph Leith, a Board certified orthopedic surgeon, addressing appellant’s right
shoulder permanent impairment. Dr. Leith completed a form report on September 2, 2015 and
opined that appellant had reached maximum medical improvement. He found that he had 10
percent permanent impairment of the right arm based on right shoulder range of motion (ROM).
OWCP referred the record to an OWCP district medical adviser (DMA). In a report
dated December 19, 2015, the DMA determined that Dr. Leith had utilized the ROM
methodology to determine appellant’s permanent impairment. He disagreed with the application
of the ROM methodology and concluded that appellant’s right shoulder permanent impairment
should be evaluated based on the diagnosis-based impairment (DBI) methodology for an
impingement syndrome, which warranted one percent permanent impairment of the right upper
extremity for schedule award purposes.
By decision dated March 25, 2016, OWCP granted appellant a schedule award for one
percent permanent impairment of his right upper extremity.
On April 18, 2016 appellant requested an oral hearing from OWCP’s Branch of Hearings
and Review regarding the March 25, 2016 decision. Following his request, he authorized a
representative before OWCP.
During the oral hearing held on December 5, 2016, appellant’s representative contended
that Dr. Leith had properly used the ROM methodology for calculating appellant’s permanent
impairment of the right upper extremity. He further argued that OWCP improperly relied on the
DMA’s application of the DBI methodology to reach appellant’s impairment rating for schedule
2

award purposes as the ROM method resulted in a higher impairment rating and should, therefore,
have been used.
In a January 27, 2017 decision, OWCP’s hearing representative affirmed the March 25,
2016 decision finding that the DMA properly used the DBI methodology to rate permanent
impairment rather than the ROM methodology used by Dr. Leith.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.3 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.4 However, it does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires
the use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) as the appropriate standard for evaluating schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., Guides issued a 52-page document entitled “Clarifications and
Corrections, [s]ixth [e]dition, [A.M.A.,] Guides to the Evaluation of Permanent Impairment.”
The document included various changes to the original text, intended to serve as an
erratum/supplement to the first printing of the A.M.A., Guides. In April 2009, these changes
were formally incorporated into the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has met his burden of proof to establish more
than one percent permanent impairment of his right upper extremity.
3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
7

Isidoro Rivera, 12 ECAB 348 (1961).

3

The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.8
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.9 In T.H., the Board concluded that OWCP physicians were
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis. Furthermore, the Board observed that physicians interchangeably
cited to language in the first printing or the second printing when justifying use of either ROM or
DBI methodology. Because OWCP’s own physicians were inconsistent in the application of the
A.M.A., Guides, the Board found that OWCP could no longer ensure consistent results and equal
justice under the law for all claimants.10
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the January 27, 2017 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities to be applied
uniformly, and such other development as may be deemed necessary, OWCP shall issue a de
novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: August 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

